Per Curiam.
—The plaintiffs have no cause of action against the defendant as receiver of the property and effects of the corporation. The corporation was not dissolved, and a suit, against it could proceed to judgment (Knauer v. Globe Mutual Life Ins. Co., 46 Super. Ct. 370).
The plaintiffs were authorized by the court that appointed the defendant receiver to commence this action. This was’not a determination that the plaintiffs had a good cause of action against the defendant as receiver. The court, in granting leave to sue, was not called to, and did not pass upon the question of the receiver’s liability.
The judgment and order are reversed, with costs, and the complaint dismissed, with costs. The order appealed from is affirmed, with $10 costs.